DETAILED ACTION
Claims 1-21  have been preliminarily cancelled
Claims 22-42 have been added.
Claims 22-42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/780859, filed on 02/03/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 has been acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because there is no evidence in the specification to show that the “computer-readable medium” can only be implemented in hardware.  
While the specification states that the computer system may include a non-transitory computer-readable medium having stored thereon instructions or program code (see applicant’s specification as filed; paragraph 0074), it goes on to say that the techniques introduced can be implemented in a special-purpose hardwired circuitry, in software and/or firmware or a combination thereof (see applicant’s specification as filed; paragraph 0075).  In other words, the “computer-readable medium” can be implemented as software only.  
Therefore, a person of ordinary skill in the art could implement or interpret this as merely software per se, which is not patentable.

Claim Interpretation
Regarding claims 22, 29 and 36, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26-31, 33-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2019/0059117 A1) in view of Locker et al. (U.S. 9,058,229 B2).
Regarding claims 22, 29 and 36, Shu discloses a method and a computer system to perform simulation-based cross- cloud connectivity checking, the method comprising:
in a first stage of the connectivity checking:
injecting, in a first cloud environment, a connectivity check packet for forwarding from a first virtualized computing instance in the first cloud environment to a second virtualized computing instance in a second cloud environment (see Shu; paragraphs 0028 and 0050; Shu discloses instances, such as a VM1 and VM3, representing different nodes/hosts, respectively, that require connectivity with each other.  The nodes/hosts can be implemented in a cloud environment, and as such, a first and second cloud environment for the different nodes/hosts.  A first connectivity check may be performed by configuring the host of VM1 to inject a first connectivity check packet addressed from VM1 to VM3); and
obtaining first report information that corresponds to forwarding the connectivity check packet within the first cloud environment (see Shu; paragraphs 0055-0057 and Figure 6; Shu discloses receiving a first report information from an entity along a path traversed by the connectivity check packet. There can be multiple report information, such as a first, second and third report information).
based on at least one of the first report information and the second report information, identifying a connectivity status between the first virtualized computing instance and the second virtualized computing instance (see Shu; paragraphs 0030 and 0057; Shu discloses connectivity status may be determined based on the report information) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first report information” alternative).
While Shu discloses a “second stage of the connectivity checking” by a second connectivity check packet being forwarded and receiving a second report information (see Shu; paragraph 0058), Shu does not explicitly disclose in a second stage of the connectivity checking: simulating forwarding of the connectivity check packet within the second cloud environment to the second virtualized computing instance; and generating second report information that corresponds to the simulating forwarding of the connectivity check packet.
In analogous art, Locker discloses in a second stage of the connectivity checking: simulating forwarding of the connectivity check packet within the second cloud environment to the second virtualized computing instance (see Locker; column 5 lines 60-66, column 7 lines 4-7, column 8 lines 49-56 and column 10 lines 27-31; Locker discloses a remote cloud computing environment, i.e. “second cloud environment”, and a local cloud computing environment.  The remote cloud computing environment refers to applications in a virtual environment, i.e. “second virtualized computing instance”, and the local cloud computing environment is a virtual machine environment.  Cloud computing data includes data to replicate at least a portion of the remote cloud computing environment sufficient to simulate, i.e. “simulating”, appearance and control accessing applications of the remote cloud computing environment.  A connection module, by continual pings to the cloud platform, checks for data connectivity of the remote connection, i.e. “forwarding of the connectivity check packet”, at a predetermined interval and may detect data connectivity of the remote connection.  In other words, data connectivity is determined by continual pings to the remote connection in a simulated environment); and 
generating second report information that corresponds to the simulating forwarding of the connectivity check packet (see Locker; column 10 lines 33-38; Locker discloses when the connection module fails to receive a response the connection module may detect no data connectivity of the remote connection. Likewise, as the connection module receives replies to its pings, the connection module may detect data connectivity of the remote connection.  As such, the “report information” is the information used to detect no response or a reply was received).
One of ordinary skill in the art would have been motivated to combine Shu and Locker because they both disclose features of detecting connectivity in a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Locker’s features for simulating a second cloud environment in into the system of Shu in order to provide the benefit of maintaining operability with the cloud computing environment while the remote connection is unavailable (see Locker; column 1 lines 30-33). 
Further, Shu discloses the additional limitations of claim 29, a non-transitory computer-readable medium having instructions stored thereon and execution by a processor (see Shu; paragraph 0075; Shu discloses computer readable medium and processor).
Further, Shu discloses the additional limitations of claim 36, a non-transitory computer-readable medium having instructions stored thereon and execution by a processor (see Shu; paragraph 0075; Shu discloses computer readable medium and processor).
Regarding claims 23, 30 and 37, Shu and Locker discloses all the limitations of claims 22, 29 and 36, as discussed above, and further the combination of Shu and Locker clearly discloses wherein obtaining the first report information includes obtaining the first report information from one or more first observation points along a data path of the connectivity check packet in the first cloud environment, and wherein generating the second report information includes generating the second report information using one or more second observation points along a data path in the second cloud environment (see Shu; paragraphs 0047, 0055 and 0058; Shu discloses generating the connectivity check packet. For example, tools such as Traceflow (available from VMware, Inc.) may be used to inject a packet into a logical port and collect reports from various observation points along a path traversed by the packet. The observation points may include physical and/or logical entities.  The report information, such as first and second, is received from the various observation point).
Regarding claims 24, 31 and 38, Shu and Locker discloses all the limitations of claims 23, 30 and 37, as discussed above, and further the combination of Shu and Locker clearly discloses obtaining configuration information that controls behavior of the one or more second observation points in the second cloud environment (see Shu; paragraphs 0047 and 0055; Shu discloses observation points being used and configuration information being received from the SDN manager), wherein the simulating forwarding of the connectivity check packet within the second cloud environment is based on the configuration information (see Locker; column 8 lines 49-56 and column 10 lines 27-31; Locker discloses data to replicate, i.e. “configuration information”, a portion of the remote cloud environment sufficient to simulate the appearance and control of accessing the cloud computing applications and continually pinging the simulated remote cloud environment).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 22.
Regarding claims 26, 33 and 40, Shu and Locker discloses all the limitations of claims 22, 29 and 36, as discussed above, and further the combination of Shu and Locker clearly discloses wherein the second stage of the connectivity checking is performed in response to the connectivity check packet not being dropped during the first stage of the connectivity checking to indicate no connectivity issue in the first cloud environment (see Shu; paragraphs 0056 and 0058 and Figure 6; Shu discloses the second connectivity check packet and receiving the second report information that identifies an observation type of received or dropped).
Regarding claims 27, 34 and 41 Shu and Locker discloses all the limitations of claims 22, 29 and 36 as discussed above, and further the combination of Shu and Locker clearly discloses wherein the connectivity check packet comprises a first connectivity check packet (see Shu; paragraph 0050; Shu discloses first connectivity check packet), wherein the connectivity checking comprises a first connectivity checking for a first data path from the first cloud environment to the second cloud environment (see Shu; paragraph 0050; Shu discloses the first connectivity check packet is addressed from VM1 to VM3), and wherein the method further comprises performing a second connectivity checking for a second data path from the second cloud environment to the first cloud environment (see Shu; paragraph 0052; Shu discloses a second connectivity check packet using a different path of VM1 to VM5), by:
simulating forwarding of the second connectivity check packet within the second cloud environment along the second data path (see Locker; column 5 lines 60-66, column 7 lines 4-7, column 8 lines 49-56 and column 10 lines 27-31; Locker discloses a remote cloud computing environment, i.e. “second cloud environment”, and a local cloud computing environment.    Cloud computing data includes data to replicate at least a portion of the remote cloud computing environment sufficient to simulate, i.e. “simulating”, appearance and control accessing applications of the remote cloud computing environment.  A connection module, by continual pings to the cloud platform, checks for data connectivity of the remote connection, i.e. “forwarding second connectivity check packet”, at a predetermined interval and may detect data connectivity of the remote connection.  In other words, data connectivity is determined by continual pings to the remote connection in a simulated environment); and
in response to the simulating forwarding of the second connectivity check packet indicating no connectivity issue in the second cloud environment along the second data path, injecting a second connectivity check packet for forwarding within the first cloud environment along the second data path (see Locker; column 10 lines 33-38; Locker discloses when the connection module receives replies to its pings, the connection module may detect data connectivity, i.e. “no connectivity issue”, of the remote connection).
One of ordinary skill in the art would have been motivated to combine Shu and Locker because they both disclose features of detecting connectivity in a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Locker’s features for simulating a second cloud environment in into the system of Shu in order to provide the benefit of maintaining operability with the cloud computing environment while the remote connection is unavailable (see Locker; column 1 lines 30-33). 
Regarding claims 28, 35 and 42, Shu and Locker discloses all the limitations of claims 22, 29 and 36, as discussed above, and further the combination of Shu and Locker clearly discloses wherein the second stage of the connectivity checking is performed in response to the connectivity check packet being dropped, by an edge device that connects the first cloud environment to the second cloud environment, after completion of the first stage of the connectivity checking indicates that no connectivity issue is present in the first cloud environment (see Shu; paragraphs 0056 and 0058 and Figure 6; Shu discloses the second connectivity check packet and receiving the second report information that identifies an observation type of received or dropped).

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2019/0059117 A1) in view of Locker et al. (U.S. 9,058,229 B2), as applied to claims 22, 29 and 36 above, and further in view of Thakkar et al. (U.S. 2016/0105393 A1).
Regarding claims 25, 32 and 39, Shu and Locker discloses all the limitations of claims 22, 29 and 36, as discussed above, and while both Shu and Locker disclose first and second cloud environment, as discussed above, the combination of Shu and Locker does not explicitly disclose wherein the first cloud environment comprises a private cloud environment, and wherein the second cloud environment comprises a public cloud environment.
In analogous art, Thakkar discloses wherein the first cloud environment comprises a private cloud environment, and wherein the second cloud environment comprises a public cloud environment (see Thakkar; paragraphs 0007 and 0017; Thakkar discloses management of multi-tenant cloud environments, in which there is a private cloud service and a public cloud service).
One of ordinary skill in the art would have been motivated to combine Shu, Locker and Thakkar because they all disclose features of management within a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Thakkar’s feature of a public and private cloud service into the combined system of Shu and Locker in order to provide the benefit to enterprises and cloud service providers (see Thakkar; paragraph 0018) as the local and remote cloud environments (see Locker; column 5 lines 60-66). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Carter et al. (U.S. 5,987,506) discloses connectivity checking in cross-cloud migration.
Ramachandran et al. (U.S. 2016/0080221 A1) discloses simulation and load testing.
Huang et al. (U.S. 2019/0222440 A1) discloses inter-cloud communication with virtual machines.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/05/2022 

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442